Citation Nr: 0729623	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

5.  Entitlement to special monthly compensation on account of 
the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004, August 2004, and July 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The decision below addresses the veteran's claims of service 
connection for type II diabetes mellitus and impotence, as 
well as the special monthly compensation claim.  The claims 
of service connection for peripheral neuropathy of the right 
upper extremity and the lower extremities are addressed in 
the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to an 
herbicide agent during active military service.

2.  The veteran does not have type II diabetes mellitus that 
is attributable to his active military service.

3.  The veteran does not have impotence that is attributable 
to his active military service; nor is it caused or made 
worse by service-connected disability.

4.  The veteran's loss of use of a creative organ is not the 
result of service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran does not have type II diabetes mellitus that 
is the result of disease or injury incurred in or aggravated 
during active military service; nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran does not have impotence that is the result of 
disease or injury incurred in or aggravated during active 
military service; impotence is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007).

3.  The criteria for entitlement to special monthly 
compensation on account of the loss of use of a creative 
organ have not been met.  38 U.S.C.A. § 1114 (West Supp. 
2007); 38 C.F.R. § 3.350 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the diabetes mellitus, 
impotence, and special monthly compensation claim has been 
accomplished.  Through December 2003 and May 2004 notice 
letters, the RO notified the veteran and his representative 
of the information and evidence needed to substantiate his 
claims.  While the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither 
of these questions is now before the Board.  Consequently, a 
remand of the service connection and special monthly 
compensation issues is not necessary.

The Board also finds that the December 2003 and May 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The veteran was also told to 
send in any evidence in his possession that pertained to the 
claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
diabetes mellitus, impotence, or special monthly compensation 
claims.  Service medical records have been obtained and 
associated with the claims file, as have treatment records 
from the VA Medical Center (VAMC) in St. Louis, Missouri.  
The veteran also submitted internet research regarding Agent 
Orange.  Additionally, the veteran was afforded a hearing 
before the Board in April 2007, the transcript of which is of 
record.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claims on appeal that need to be obtained.

(The veteran submitted internet research in February 2006, 
which was subsequent to the RO's final consideration of his 
claim.  Because the evidence does not include information 
that is relevant to the veteran's period of service, the 
Board finds that remand to the RO for a supplemental 
statement of the case is not required.  See 38 C.F.R. 
§§ 19.31, 19.37 (2007).)

The Board notes that a VA medical examination was not 
provided in relation to the veteran's claims.  In this case, 
an examination is not necessary in order to decide the claims 
because the information and evidence does not establish that 
the veteran suffered an event, injury, or disease during 
military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  Specifically, as detailed in the 
analysis section, the veteran is not shown to have been 
exposed to an herbicide agent during active military service 
or otherwise experienced an in-service injury or event to 
which current disability could be traced.  Thus, an 
examination is not warranted for compliance with VA's duty to 
assist.

II. Analysis

Type II Diabetes Mellitus

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, such as diabetes mellitus, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Moreover, if a veteran was exposed to an "herbicide agent" 
during active military, naval, or air service, certain 
diseases, such as type II diabetes mellitus, are presumed to 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.309(e).  (In this context, the term "herbicide 
agent" is defined as a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, specifically:  
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6)(i).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

The veteran contends that his diabetes mellitus is directly 
the result of exposure to Agent Orange (herbicides) during 
active military service or it should be presumed to be the 
case.

A review of the veteran's service medical records reveals 
normal entrance and separation examinations regarding the 
endocrine system.  There are no complaints of or treatment 
for diabetes mellitus or potential symptoms related to 
diabetes mellitus.

During his hearing, the veteran testified that he believed he 
was first diagnosed with diabetes mellitus in approximately 
1993.  Post-service medical records first show a diagnosis of 
borderline diabetes mellitus in January 2003.  The veteran 
underwent several VA examinations in connection with other 
claims prior to filing the diabetes mellitus claim.  None of 
the past examinations documented a history of diabetes 
mellitus.  In fact, a January 1993 glucose test was negative.  
Additionally, the record does not contain any competent 
medical nexus evidence linking the veteran's current diabetes 
mellitus to his active military service.

Based on this evidence, there is no indication that type II 
diabetes mellitus manifested to a compensable degree within 
one year of the veteran's separation from military service.  
Thus, service connection is not warranted for type II 
diabetes mellitus on a presumptive basis for chronic 
diseases.  See 38 U.S.C.A. §§ 1101, 38 C.F.R. 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Service connection for diabetes mellitus is also not 
warranted on a presumptive basis for diseases associated with 
exposure to herbicides.  The veteran has been diagnosed with 
an associated disease in diabetes mellitus.  He also served 
during the requisite time period.  However, the presumption 
only applies if the veteran served in Vietnam.  Although the 
veteran had foreign service, it was predominantly in Korea.  
There is no evidence that the veteran was in Vietnam and he 
testified that he was never in Vietnam.  Consequently, the 
provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) are not 
for application.

Nevertheless, the veteran alleges that he was in fact exposed 
to herbicides while he was stationed at the demilitarized 
zone (DMZ) in Korea.  See Combee, 34 F.3d at 1044-45.  He 
also claims that he was exposed to herbicides in other 
locations to which he was assigned, including Fort Gordon, 
Georgia; Fort Leonard Wood, Missouri; Kauai, Hawaii; Okinawa, 
Japan; and Yokohama, Japan.

According to the VA Adjudication Procedure Manual, VA 
recognizes that herbicides were used along the DMZ in Korea.  
However, the recognized use of herbicides was between April 
1968 and July 1969.  See M21-1MR, Part IV.ii.1.D.13(h) 
(2007).  Therefore, even assuming that the veteran served 
near the DMZ, the recognized use of herbicides took place 
several years after his service in Korea and his separation 
from military service.

The veteran submitted internet research concerning herbicide 
use in various locations and during various time periods.  
Although the research showed ostensible herbicide use in 
several locations that the veteran testified he was assigned 
to or had stop-overs in, the time periods do not match the 
veteran's service dates.  Thus, there is no objective 
evidence of record reflecting that the veteran was exposed to 
herbicides during his active military service.  The only 
suggestion that he was exposed to herbicides is from his own 
lay testimony.  In this respect, the veteran maintains that 
he witnessed people spraying chemicals, saw certain colored 
barrels, smelled herbicidal chemicals, observed a lack of 
foliage, had duties out in the field where the spraying took 
place, and was told the chemical was Agent Orange.  The Board 
affords little probative value to the veteran's anecdotal 
evidence regarding the use of herbicides.  It is not 
persuasive against the overwhelming evidence of when and 
where herbicides were used according to official sources and 
the lack of documentation of the veteran's actual exposure.  
Therefore, the Board finds that the veteran was not exposed 
to an herbicide agent during active military service

In view of the evidence, only current disability is shown.  
An in-service event, injury, or disease, including exposure 
to herbicides has not been shown.  Additionally, the 
veteran's diabetes mellitus was not diagnosed until 
approximately 40 years after service and there is an absence 
of symptomatology during the intervening period.  Moreover, 
medical nexus evidence linking the current disability to 
military service is not shown.  Consequently, service 
connection is not warranted for type II diabetes mellitus on 
a direct basis, including as a result of exposure to 
herbicides.



Impotence

In addition to service connection on a direct basis, service 
connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury, or for the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
that regard, the veteran contends that his impotence is a 
result of his diabetes mellitus.

Medical records from the St. Louis VAMC show that the veteran 
is currently being treated for impotence.  Service connection 
of a secondary condition, however, may only be granted if the 
secondary condition is proximately due to or the result of a 
service-connected disability.  In the veteran's case, he has 
not been awarded service connection for any disability.  
Significantly, service connection is not warranted for 
diabetes mellitus.  Thus, service connection for impotence on 
a secondary basis to diabetes mellitus is not warranted.

The Board also finds that service connection for impotence is 
not warranted on a direct basis.  The service medical records 
are negative in that regard and impotence is not evidenced in 
the medical records until approximately 40 years after 
service.  Furthermore, the veteran does not contend that 
impotence began during his military service.  Thus, service 
connection is not warranted.

Special Monthly Compensation

Special monthly compensation (SMC) is payable in addition to 
the basic rate of compensation otherwise payable on the basis 
of degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 
2007); 38 C.F.R. § 3.350 (2007).  This includes the 
anatomical loss or loss of use of a creative organ as the 
result of service-connected disability.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a)(1).

Here, the loss of use of a creative organ is not due to 
service-connected disability.  As noted, the veteran is not 
service-connected for any disability, including impotence.  
SMC presupposes that the veteran has been awarded service 
connection.  Therefore, the criteria for disability pay at a 
SMC rate are not met.

Conclusion

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his diabetes mellitus, and in turn his impotence, is 
related to his time in service, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for type II diabetes mellitus 
and impotence, as well as the claim for special monthly 
compensation, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for impotence is denied.

Entitlement to special monthly compensation on account of the 
loss of use of a creative organ is denied.




REMAND

A review of the record reveals that the veteran has not been 
provided notice in accordance with the VCAA with respect to 
the claims of service connection for peripheral neuropathy of 
the right upper extremity and the lower extremities.  The 
VCAA and its implementing regulations require VA to provide 
specific notice to claimants regarding the information needed 
to complete an application for benefits, as well as specific 
notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio, 16 Vet. App. at 187.  
The record reflects that the veteran was never sent a VCAA 
letter addressing peripheral neuropathy.  Therefore, these 
two issues must be remanded and the veteran must be given the 
required notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for peripheral neuropathy of 
the right upper extremity and the lower 
extremities.  Notice regarding secondary 
service connection claims should be 
included.  The veteran must be told to 
provide any evidence in his possession 
that pertains to his claims.  The letter 
should also contain notice of the manner 
in which disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 47.  The 
veteran and his representative should be 
given a reasonable opportunity to respond 
to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the peripheral neuropathy 
service connection claims.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


